|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|_SON D[VlS|ON

ER|N C. TETRICK PLA|NT|FF

V. CASE NO.: 3:18-CV-3071

NANCV A. BERRYH|LL, Acting Commissioner,

Social Security Administration DEFENDANT
ORDER

Comes on for consideration the Report and Recommendation (Doc. 16) filed in this
case on November 26, 2018, by the Honorab|e Mark E. Ford, United States |Vlagistrate for
the Western District of Arkansas. Fourteen (14) days have passed Without objections
being filed by the parties.

The Court has reviewed this case andl being We|l and sufficiently advised, finds as
follows: the Report and Recommendation is proper and should be and hereby is
ADOPTED lN lTS ENT|RETY. Accordingly, for the reasons stated in the lVlagistrate
Judge’s Report and Recommendation, the P|aintiff’s lVlotion to Dismiss (Doc. 12) is

GRANTED, and the case is D|SNI|SSED WlTHOUT PREJUD|CE.

 

 

